 1

 2
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT

 3                                                           EASTERN DISTRICT OF WASHINGTON



                                                              Mar 19, 2020
 4                                                                SEAN F. MCAVOY, CLERK



 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       BARBARA K. J.,
                                                  NO: 1:19-CV-3018-FVS
 8                               Plaintiff,
                                                  ORDER DENYING PLAINTIFF’S
 9            v.                                  MOTION FOR SUMMARY
                                                  JUDGMENT AND GRANTING
10       ANDREW M. SAUL,                          DEFENDANT’S MOTION FOR
         COMMISSIONER OF SOCIAL                   SUMMARY JUDGMENT
11       SECURITY, 1

12                               Defendant.

13

14            BEFORE THE COURT are the parties’ cross-motions for summary judgment.

15   ECF Nos. 10, 14. This matter was submitted for consideration without oral

16

17   1
         Andrew M. Saul is now the Commissioner of the Social Security
18
     Administration. Accordingly, the Court substitutes Andrew M. Saul as the
19
     Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
20
     25(d).
21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1   argument. Plaintiff is represented by attorney D. James Tree. Defendant is

 2   represented by Special Assistant United States Attorney Heather L. Griffith. The

 3   Court, having reviewed the administrative record and the parties’ briefing, is fully

 4   informed. For the reasons discussed below, Plaintiff’s Motion, ECF No. 10, is

 5   denied and Defendant’s Motion, ECF No. 14, is granted.

 6                                          JURISDICTION

 7             Plaintiff Barbara K. J. 2 (Plaintiff), filed for disability insurance benefits (DIB)

 8   on July 27, 2015, alleging an onset date of October 31, 2011. Tr. 266-72. Benefits

 9   were denied initially, Tr. 176-82, and upon reconsideration, Tr. 184-89. Plaintiff

10   appeared at a hearing before an administrative law judge (ALJ) on July 17, 2017.

11   Tr. 88-154. On December 21, 2017, the ALJ issued an unfavorable decision, Tr. 18-

12   38, and on December 7, 2018, the Appeals Council denied review. Tr. 1-6. The

13   matter is now before this Court pursuant to 42 U.S.C. § 405(g).

14                                          BACKGROUND

15             The facts of the case are set forth in the administrative hearing and transcripts,

16   the ALJ’s decision, and the briefs of Plaintiff and the Commissioner, and are

17   therefore only summarized here.

18

19   2
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1         Plaintiff was born in 1979 and was 37 years old at the time of the hearing. Tr.

 2   119. She went to school through the tenth grade. Tr. 119. She last worked a part-

 3   time job as a cook at a racetrack. Tr. 119-20, 150. She also has work experience as

 4   a caregiver. Tr. 121-22, 150.

 5         Plaintiff testified she could not work during the relevant period because of her

 6   back pain and anxiety. Tr. 122. When she has anxiety, it feels like a heart attack;

 7   her heart pounds, she shakes, gets sweaty, and loses focus. Tr. 124-25. She could

 8   not get her job done with anxiety. Tr. 125. She had a problem with a disc in her

 9   back and eventually had surgery in 2013. Tr. 126. Before the surgery, her legs

10   would go numb and she would get shooting pains in her right leg. Tr. 127, 130.

11                               STANDARD OF REVIEW

12         A district court’s review of a final decision of the Commissioner of Social

13   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

14   limited; the Commissioner’s decision will be disturbed “only if it is not supported by

15   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158

16   (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a reasonable

17   mind might accept as adequate to support a conclusion.” Id. at 1159 (quotation and

18   citation omitted). Stated differently, substantial evidence equates to “more than a

19   mere scintilla[,] but less than a preponderance.” Id. (quotation and citation omitted).

20   In determining whether the standard has been satisfied, a reviewing court must

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1   consider the entire record as a whole rather than searching for supporting evidence in

 2   isolation. Id.

 3         In reviewing a denial of benefits, a district court may not substitute its

 4   judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152, 1156

 5   (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

 6   rational interpretation, [the court] must uphold the ALJ’s findings if they are

 7   supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 8   F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an ALJ’s

 9   decision on account of an error that is harmless.” Id. An error is harmless “where it

10   is inconsequential to the [ALJ’s] ultimate nondisability determination.” Id. at 1115

11   (quotation and citation omitted). The party appealing the ALJ’s decision generally

12   bears the burden of establishing that it was harmed. Shinseki v. Sanders, 556 U.S.

13   396, 409-10 (2009).

14                         FIVE-STEP EVALUATION PROCESS

15         A claimant must satisfy two conditions to be considered “disabled” within the

16   meaning of the Social Security Act. First, the claimant must be “unable to engage in

17   any substantial gainful activity by reason of any medically determinable physical or

18   mental impairment which can be expected to result in death or which has lasted or

19   can be expected to last for a continuous period of not less than twelve months.” 42

20   U.S.C. §§ 423(d)(1)(A). Second, the claimant’s impairment must be “of such

21   severity that he is not only unable to do his previous work[,] but cannot, considering


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   his age, education, and work experience, engage in any other kind of substantial

 2   gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

 3         The Commissioner has established a five-step sequential analysis to determine

 4   whether a claimant satisfies the above criteria. See 20 C.F.R. § 404.1520(a)(4)(i)-

 5   (v). At step one, the Commissioner considers the claimant’s work activity. 20

 6   C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in “substantial gainful

 7   activity,” the Commissioner must find that the claimant is not disabled. 20 C.F.R. §

 8   404.1520(b).

 9         If the claimant is not engaged in substantial gainful activity, the analysis

10   proceeds to step two. At this step, the Commissioner considers the severity of the

11   claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant suffers from

12   “any impairment or combination of impairments which significantly limits [his or

13   her] physical or mental ability to do basic work activities,” the analysis proceeds to

14   step three. 20 C.F.R. § 404.1520(c). If the claimant’s impairment does not satisfy

15   this severity threshold, however, the Commissioner must find that the claimant is not

16   disabled. 20 C.F.R. § 404.1520(c).

17         At step three, the Commissioner compares the claimant’s impairment to

18   severe impairments recognized by the Commissioner to be so severe as to preclude a

19   person from engaging in substantial gainful activity. 20 C.F.R. §

20   404.1520(a)(4)(iii). If the impairment is as severe or more severe than one of the

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1   enumerated impairments, the Commissioner must find the claimant disabled and

 2   award benefits. 20 C.F.R. § 404.1520(d).

 3         If the severity of the claimant’s impairment does not meet or exceed the

 4   severity of the enumerated impairments, the Commissioner must assess the

 5   claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 6   defined generally as the claimant’s ability to perform physical and mental work

 7   activities on a sustained basis despite his or her limitations, 20 C.F.R. §

 8   404.1545(a)(1), is relevant to both the fourth and fifth steps of the analysis.

 9         At step four, the Commissioner considers whether, in view of the claimant’s

10   RFC, the claimant is capable of performing work that he or she has performed in the

11   past (past relevant work). 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant is capable

12   of performing past relevant work, the Commissioner must find that the claimant is

13   not disabled. 20 C.F.R. § 404.1520(f). If the claimant is incapable of performing

14   such work, the analysis proceeds to step five.

15         At step five, the Commissioner should conclude whether, in view of the

16   claimant’s RFC, the claimant is capable of performing other work in the national

17   economy. 20 C.F.R. § 404.1520(a)(4)(v). In making this determination, the

18   Commissioner must also consider vocational factors such as the claimant’s age,

19   education and past work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the claimant

20   is capable of adjusting to other work, the Commissioner must find that the claimant

21   is not disabled. 20 C.F.R. § 404.1520(g)(1). If the claimant is not capable of


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   adjusting to other work, analysis concludes with a finding that the claimant is

 2   disabled and is therefore entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

 3         The claimant bears the burden of proof at steps one through four above.

 4   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 5   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

 6   capable of performing other work; and (2) such work “exists in significant numbers

 7   in the national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d

 8   386, 389 (9th Cir. 2012).

 9                                    ALJ’S FINDINGS

10         At step one, the ALJ found Plaintiff did not engage in substantial gainful

11   activity from October 31, 2011, the alleged onset date, through September 30, her

12   date last insured. Tr. 25. At step two, the ALJ found that through the date last

13   insured, Plaintiff had the following severe impairments: anxiety disorder,

14   posttraumatic stress disorder, and affective disorder. Tr. 25. At step three, the ALJ

15   found that through the date last insured, Plaintiff did not have an impairment or

16   combination of impairments that meets or medically equals the severity of a listed

17   impairment. Tr. 27.

18         The ALJ then found that, through the date last insured, Plaintiff had the

19   residual functional capacity to perform a full range of work at all exertional levels

20   with the following nonexertional limitations:

21         The claimant was able to understand, remember and carry out simple
           tasks and instructions. She could not work with the general public. The
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1           claimant could have occasional, superficial contact with co-workers,
             but should work independently, not on team or tandem tasks. She could
 2           have occasional contact with supervisors. The claimant needed a
             routine and predictable work environment.
 3
     Tr. 28.
 4
             At step four, the ALJ found that Plaintiff has no past relevant work. Tr. 32.
 5
     At step five, after considering the testimony of a vocational expert and Plaintiff’s
 6
     age, education, work experience, and residual functional capacity, the ALJ found
 7
     that through the date last insured, there were jobs that existed in significant numbers
 8
     in the national economy that Plaintiff could have performed such as industrial
 9
     cleaner, kitchen helper, or laundry worker. Tr. 32-33. Thus, the ALJ concluded that
10
     Plaintiff was not under a disability, as defined in the Social Security Act, from
11
     October 31, 2011, the alleged onset date, through September 30, 2012, the date last
12
     insured. Tr. 33.
13
                                             ISSUES
14
             Plaintiff seeks judicial review of the Commissioner’s final decision denying
15
     disability income benefits under Title II of the Social Security Act. ECF No. 10.
16
     Plaintiff raises the following issues for review:
17
        1.     Whether the ALJ properly declined to admit medical records submitted by
18
               Plaintiff;
19
        2.     Whether the ALJ properly evaluated Plaintiff’s medically determinable
20
               impairments at step two;
21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1         3.    Whether the ALJ properly considered the medical opinion evidence; and

 2         4.    Whether the ALJ properly evaluated Plaintiff’s symptom claims.

 3   ECF No. 10 at 2.

 4                                           DISCUSSION

 5   A.         Admission of Medical Records

 6              Plaintiff contends the ALJ erred by failing to exhibit and consider records

 7   she submitted. ECF No. 10 at 4-7. In general, it is the claimant’s responsibility to

 8   prove disability. 20 C.F.R. § 404.1512(a). The evidence in the case record must

 9   be complete and detailed enough to allow a determination regarding disability. 20

10   C.F.R. § 404.1512(b). The Administration has an obligation to develop the

11   medical record and “will make every reasonable effort to help you get medical

12   evidence from your own medical sources.” 20 C.F.R. § 404.1512(c). A

13   “reasonable effort” includes an initial request for evidence from a medical source

14   and one follow-up request if records have not been received in a timely manner.

15   Id.

16              The regulations further provide that when a claimant submits a request for

17   hearing,

18              Each party must make every effort to ensure that the administrative law
                judge receives all of the evidence and must inform us about or submit
19              any written evidence, as required in § 404.1512, no later than 5 business
                days before the date of the scheduled hearing. If you do not comply
20              with this requirement, the administrative law judge may decline to
                consider or obtain the evidence unless the circumstances described in
21              paragraph (b) of this section apply.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1   20 C.F.R. § 404.935(a). Paragraph (b) provides that if the five-day deadline is

 2   missed, the administrative law judge will accept the evidence if, “[s]ome other

 3   unusual, unexpected, or unavoidable circumstance beyond your control prevented

 4   you from informing us about or submitting the evidence earlier.” 20 C.F.R. §

 5   404.935(b). Examples listed include exceptional circumstances like illness, a death

 6   in the family, or a fire which destroys records, plus an exception for when, “[y]ou

 7   actively and diligently sought evidence from a source and the evidence was not

 8   received or was received less than 5 business days prior to the hearing.” 20 C.F.R.

 9   § 404.935(b)(iv).

10         On May 22, 2017, Plaintiff requested that the Office of Hearings Operations

11   (OHO) obtain medical records from five entities: CWCMH-Yakima, 1/5/12 to

12   present; Central WA Family Medicine, 9/29/12 to present; Orthopedics Northwest,

13   1/1/16 to present; Yakima Gastroenterology Associates, 1/1/16 to present; and

14   Waters Edge Memorial Pain Relief Institute, 5/1/17 to present. Tr. 343-44.

15         On May 30, 2017, the ALJ informed Plaintiff that records requests were sent

16   to CWCMH and Central WA Family Medicine in 2015, and that they returned

17   records for the relevant time period which is October 31, 2011 to September 30,

18   2012. Tr. 348 (citing Tr. 361-77). The ALJ noted that records were also requested

19   from Yakima Gastroenterology Associates and Orthopedics Northwest at that time,

20   and each office reported no records for the relevant period. Tr. 527-36. Thus, the

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 10
 1   ALJ declined to re-request records from those four offices because requests were

 2   made for the relevant time period. Tr. 22, 348.

 3         The ALJ also indicated that a request for records after the date last insured

 4   would be considered “if you can show that these records are relevant to the issues in

 5   this case, i.e., whether the claimant was disabled on or before her date last insured of

 6   September 30, 2012. If you wish to make this argument, please do so by June 9,

 7   2017, so I have time to review it and determine whether I will order these records so

 8   that they are received prior to the hearing.” Tr. 348. The ALJ did not receive a

 9   response to this letter. Tr. 22.

10         Subsequently, Plaintiff submitted medical records from Water’s Edge and

11   Yakima Gastroenterology. Tr. 22. At the hearing, Plaintiff’s representative

12   confirmed the records are not related to the relevant time period. Tr. 92. The ALJ

13   found the records are not relevant to the period at issue and declined to admit them

14   as exhibits. Tr. 22.

15         Plaintiff also submitted 31 pages of records from Central Washington

16   Comprehensive Mental Health after the five-day pre-hearing deadline. Tr. 22. The

17   ALJ noted the records document visits in May and June 2014. Tr. 22. Plaintiff’s

18   representative confirmed the records are not related to the relevant time period. Tr.

19   92. The ALJ found the records were not timely submitted and not relevant to the

20   period at issue and declined to admit them as exhibits. Tr. 22.

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 11
 1         Plaintiff contends the ALJ erred by finding records not relevant to the period

 2   at issue. ECF No. 10 at 6-7. However, Plaintiff was given ample opportunity by the

 3   ALJ to establish that the records are related to the period at issue pursuant to the

 4   ALJ’s May 30, 2017 letter and at the hearing; in fact, Plaintiff admitted the records

 5   are not related to the period at issue. Tr. 91-92, 348. Plaintiff argues that the

 6   testimony of the medical experts establishes that records from after the period at

 7   issue are relevant for “tracking the trajectory” of her mental health impairment from

 8   the relevant period to 2017. ECF No. 10 at 6. However, for the reasons discussed

 9   infra, this line of argument is not persuasive. The ALJ met the obligation to develop

10   the record with respect to Central Washington Comprehensive Mental Health,

11   Central WA Family Medicine, Orthopedics Northwest, Yakima Gastroenterology

12   Associates, and Waters Edge Memorial Pain Relief Institute and reasonably declined

13   to admit records submitted by Plaintiff which are not related to the period at issue.

14         Next, Plaintiff argues the ALJ should have admitted records from DSHS

15   which were submitted after the five-day deadline. ECF No. 10 at 5. On July 11,

16   2017, four business days before the July 17 hearing, Plaintiff’s counsel advised the

17   ALJ that a records request had also been made for Department of Social and Health

18   Services (DSHS) records. Tr. 22, 353. Plaintiff submitted the DSHS records on

19

20

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 12
 1   July 14, 2017, the day they were received.3 ECF No. 10 at 4. There is no dispute

 2   that both the notice of the DSHS records request and the records obtained from

 3   DSHS were submitted less than five days before the hearing as required by 20

 4   C.F.R. § 404.935. Tr. 353. The ALJ declined to admit the DSHS records as exhibits

 5   because no good cause was shown for the late notification and submission. Tr. 22.

 6            Plaintiff contends the evidence was “actively and diligently sought” and

 7   therefore meets the good cause exception to the five-day pre-hearing notification

 8   rule. ECF No. 10 at 5. However, the ALJ was “not convinced” because there was

 9   no explanation provided as to why the records were not requested from DSHS until

10   July 5, 2017, and the ALJ was not informed until July 11 that the records would be

11   forthcoming. Tr. 22. When the ALJ inquired why the notice regarding the DSHS

12   records was late, Plaintiff’s representative stated, “because we believed that they [the

13   records] would be in long before this,” and, “my staff believed that it would not be

14   necessary to notify you . . . an oversight on their part.” Tr. 93-94.

15            On these facts, the ALJ’s determination that good cause was not established is

16   reasonable. The records in question existed years before the hearing and there was

17

18   3
         The ALJ observed these records include WorkFirst evaluations, including a

19   duplicate of a WorkFirst form which is already part of the record, and earlier-dated

20   forms. Tr. 22; see Tr. 361-65. The ALJ also noted that there are some treatment

21   notes included, but they are from 2014, after Plaintiff’s date last insured. Tr. 22.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 13
 1   no explanation provided for making a request for them so close to the hearing date.

 2   This cannot reasonably be considered as “unusual, unexpected, or unavoidable

 3   circumstance” beyond Plaintiff’s control. 20 C.F.R. § 404.935(b). Furthermore,

 4   once the request for records was made so close to the hearing date, “oversight” and a

 5   belief that the records would arrive in a timely manner does not constitute the

 6   diligence required for a good cause exception. For these reasons, the ALJ’s finding

 7   that good cause was not established to admit the DSHS records was reasonable.

 8   B.    Step Two

 9         Plaintiff contends the ALJ erred by failing to assess any physical medically

10   determinable impairment. ECF No. 10 at 7-10. At step two of the sequential

11   process, the ALJ must determine whether there is a medically determinable

12   impairment established by objective medical evidence from an acceptable medical

13   source. 20 C.F.R. § 404.1521. A statement of symptoms, a diagnosis, or a medical

14   opinion does not establish the existence of an impairment. Id. After a medically

15   determinable impairment is established, the ALJ must determine whether the

16   impairment is “severe;” i.e., one that significantly limits his or her physical or

17   mental ability to do basic work activities. 20 C.F.R. § 404.1520(c). However, the

18   fact that a medically determinable condition exists does not automatically mean the

19   symptoms are “severe” or “disabling” as defined by the Social Security regulations.

20   See e.g. Edlund, 253 F.3d at 1159-60; Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.

21   1989); Key v. Heckler, 754 F.2d 1545, 1549-50 (9th Cir. 1985).


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 14
 1            First, Plaintiff contends the ALJ erred by failing to mention her

 2   gastrointestinal limitations. ECF NO. 10 at 7. Plaintiff notes reports of diarrhea,

 3   perhaps a side effect of Zoloft. ECF No. 10 at 7. Plaintiff also cites weight loss

 4   ECF No. 10 at 7. Notably, Plaintiff points to no objective findings of even a

 5   diagnosis of a gastrointestinal disorder in the record. 4 ECF No. 10 at 7. These are

 6   symptoms and not sufficient to establish a medically determinable impairment.

 7            Second, Plaintiff contends the ALJ erred by failing to find her right knee is a

 8   medically determinable impairment. ECF No. 10 at 8. The ALJ discussed

 9   Plaintiff’s knee issue, noting she had surgery in 2012, although there are no records

10   of treatment before surgery or for the surgery itself in the medical record. Tr. 26.

11   The ALJ found, “the objective findings do not show that the claimant’s knee

12   condition caused more than minimal functional limitations following surgical

13   treatment.” Tr. 26.

14            As noted by Plaintiff, the record contains an April 2012 MRI report and

15   records referencing surgery and complaints of knee pain. ECF No. 10 at 8 (citing

16   Tr. 390, 392, 430, 442-43, 446-48, 450, 454). A June 10 emergency room record

17   indicates knee surgery a week prior, with complaints of pain after being hit in the

18

19   4
         On reply, Plaintiff cites an exam finding of a “firm, mobile mass” as objectively

20   detected by exam in July 2012. ECF NO. 15 at 5 (citing Tr. 390-91). However,

21   the provider’s impression was that “no obvious abnormality was seen.” Tr. 391.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 15
 1   knee by a friend. Tr. 450. Additional emergency room records from June 18 and

 2   26, 2012, indicate complaints of pain. Tr. 441, 446. In July 2012, Dr. Bracchi noted

 3   a tender nodule near the incision and removed a “foreign body” from the area. Tr.

 4   392. A few weeks later, Plaintiff visited the emergency room and complained that

 5   physical therapy exacerbated her knee pain, walked with a limp, and indicated her

 6   pain medication had been stolen from her car. Tr. 390. The next day, her primary

 7   care provider found her range of motion was limited by discomfort and she walked

 8   with an antalgic gait. Tr. 390. There are no records after July 2012 indicating any

 9   objective findings or limitations due to a knee impairment.

10         Notably, none of the medical opinions in the record, whether credited or

11   rejected by the ALJ, including the opinion of the medical expert, indicate that a knee

12   impairment exists or causes any functional limitations. Even if some of these

13   records document objective findings rising to the level of a medically determinable

14   impairment, it would not mean that Plaintiff's knee issue was severe or disabling, see

15   Edlund, 253 F.3d at 1159-60, and any error would be harmless. The ALJ concluded

16   that Plaintiff’s knee did not cause more than minimal functional limitations, Tr. 26,

17   and while Plaintiff has identified symptoms and complaints over a four-month

18   period, she has not identified evidence of any functional limitations resulting from a

19   knee impairment, and the Court finds none in the record. Thus, there is no

20   reasonable basis to conclude that a knee impairment that may have been medically

21   determinable would have been a severe impairment “which significantly limits


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 16
 1   [Plaintiff's] physical or mental ability to do basic work activities” or otherwise

 2   impacts the residual functional capacity finding. 20 C.F.R. § 404.1520(c).

 3         Third, Plaintiff contends the ALJ erred by finding she does not have a

 4   medically determinable back impairment. ECF No. 10 at 9. The ALJ observed

 5   that the medical findings after Plaintiff’s alleged onset date are essentially normal.

 6   Tr. 26 (citing Tr. 481, 485, 490). A diagnosis of “back pain” is indicated, but the

 7   ALJ noted that back pain is a symptom and not a diagnosis. Tr. 26. Similarly,

 8   Plaintiff contends the ALJ should have mentioned sciatica, which was diagnosed

 9   during an emergency room visit, ECF No. 10 at 9 (citing Tr. 486), but as noted

10   supra, a diagnosis does not indicate a medically determinable impairment.

11         The ALJ also noted that the medical expert, Don Clark, M.D., testified that

12   Plaintiff’s range of motion was normal, which is consistent with the medical

13   record. Tr. 26, 97, 381. Although the Plaintiff cites observations such as

14   tenderness and abnormal gait, ECF No. 10 at 9 (citing Tr. 457, 486, 490, 492, 497,

15   505, 505, 508, 521), Dr. Clark also testified that the record indicates no muscular

16   atrophy or loss of sensation, and that Plaintiff’s back pain was not explained by

17   objective findings. 26, 98. He opined that Plaintiff did not have a medically

18   determinable back impairment before her date last insured, other than some

19   temporary bruising. Tr. 26, 98-99. Based on all of the foregoing, the ALJ’s

20   reasonably concluded Plaintiff does not have a medically determinable back

21   impairment.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 17
 1   C.    Medical Opinion Evidence

 2         Plaintiff contends the ALJ failed to properly consider the opinions of treating

 3   physician, Roger Bracchi, M.D.; medical expert Kenneth N. Asher, Ph.D.; Radhika

 4   Farwaha, M.D.; David Bauman, Psy.D.; and Kristi Trickett, D.O. ECF No. 10 at 10-

 5   19. There are three types of physicians: “(1) those who treat the claimant (treating

 6   physicians); (2) those who examine but do not treat the claimant (examining

 7   physicians); and (3) those who neither examine nor treat the claimant but who

 8   review the claimant’s file (nonexamining or reviewing physicians).” Holohan v.

 9   Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (brackets omitted). “Generally,

10   a treating physician’s opinion carries more weight than an examining physician’s,

11   and an examining physician’s opinion carries more weight than a reviewing

12   physician’s.” Id. “In addition, the regulations give more weight to opinions that are

13   explained than to those that are not, and to the opinions of specialists concerning

14   matters relating to their specialty over that of nonspecialists.” Id. (citations omitted).

15         If a treating or examining physician’s opinion is uncontradicted, an ALJ may

16   reject it only by offering “clear and convincing reasons that are supported by

17   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

18   “However, the ALJ need not accept the opinion of any physician, including a

19   treating physician, if that opinion is brief, conclusory and inadequately supported by

20   clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

21   (internal quotation marks and brackets omitted). “If a treating or examining doctor’s


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 18
 1   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by

 2   providing specific and legitimate reasons that are supported by substantial

 3   evidence.” Bayliss, 427 F.3d at 1216 (citing Lester v. Chater, 81 F.3d 821, 830-31

 4   (9th Cir. 1995)).

 5         1. Roger Bracchi, M.D.

 6         In March 2011, Dr. Bracchi completed a disability documentation form and

 7   indicated a diagnosis of anxiety disorder. Tr. 363. He opined that Plaintiff’s ability

 8   to work was limited due to agoraphobia and that she may not function well in groups

 9   or a classroom, but she could participate in self directed activities with no hourly

10   limitations. Tr. 363. He indicated she has no limitations on lifting or carrying and

11   that she would likely be limited for three to six months. Tr. 364. In July 2011, Dr.

12   Bracchi completed a similar form and indicated diagnoses of anxiety disorder and

13   depression. Tr. 361. He opined she has no physical limitations but is limited in the

14   ability to concentrate and stay on task, noting “frequent emotional episodes,” and

15   that she is unable to work. Tr. 361. He indicated her ability to work would be

16   limited for “months.” Tr. 362. The ALJ gave no weight to Dr. Bracchi’s

17   assessments. Tr. 31.

18         First, the ALJ observed that Dr. Bracchi opined that the assessed limitations

19   would last three to six months which does not meet the duration requirement for

20   disability benefits. Tr. 31. To be found disabled, a claimant must be unable to

21   engage in any substantial gainful activity due to an impairment which “can be


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 19
 1   expected to result in death or which has lasted or can be expected to last for a

 2   continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also

 3   Chaudhry v. Astrue, 688 F.3d 661, 672 (9th Cir. 2012). Plaintiff observes Dr.

 4   Bracchi’s July 2011 opinion does not specify the number of months the impairment

 5   would continue and argues that if it is assumed the opinion meant the impairments

 6   would continue for another three to six months, the total period of impairment would

 7   be 16 months. ECF No. 10 at 12. However, the reference to “months” in the second

 8   opinion is vague. It is the role of the ALJ to resolve conflicts and ambiguity in the

 9   medical and non-medical evidence. See Morgan v. Comm’r of Soc. Sec. Admin., 169

10   F.3d 595, 599-600 (9th Cir. 1999). Even if Dr. Bracchi’s July 2011 opinion

11   indicates another three to six months of limitations (and the Court does not so find),

12   there is no logical basis to conclude that the opinions jointly anticipate a 16-month

13   period of limitations. The ALJ reasonably interpreted Dr. Bracchi’s opinions in

14   concluding that they are insufficient to establish a continuous 12-month period of

15   disability.

16          Second, the ALJ found Dr. Bracchi did not include any findings or analysis to

17   support the limitations assessed. Tr. 31. When confronted with conflicting medical

18   opinions, an ALJ need not accept a treating physician’s opinion that is conclusory

19   and brief and unsupported by clinical findings. Tonapetyan v. Halter, 42 F.3d 1144,

20   1149 (9th Cir. 2001), Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.1992).

21   Indeed, Dr. Bracchi’s comments are scant at best and he did not check the boxes


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 20
 1   indicating that the diagnosis is supported by testing, lab reports, or similar findings.

 2   Tr. 361, 363. Although Plaintiff contends the opinions are supported by

 3   explanations and records, the evidence cited by Plaintiff is not compelling. ECF No.

 4   10 at 13-14. The ALJ’s interpretation of the Dr. Bracchi’s opinions is specific,

 5   legitimate, and supported by substantial evidence.

 6         2. Kenneth N. Asher, Ph.D.

 7         Dr. Asher, the medical expert, testified that the record from the relevant

 8   period is “rather stingy, but not non-existent.” Tr. 110. He found medically

 9   determinable impairments of major depressive disorder, agoraphobia/anxiety

10   disorder, and panic disorder/PTSD. Tr. 110. He opined that Plaintiff has marked

11   limitations in all of the “paragraph B” criteria that his ratings are relevant to the

12   middle of 2016, not the period in question. Tr. 117.

13         The ALJ gave partial weight to Dr. Asher’s opinion. Tr. 30. The ALJ noted

14   that Dr. Asher’s assessment of marked limitations was based on the opinions of Dr.

15   Bauman which were reasonably rejected by the ALJ, as discussed infra. Tr. 30-31,

16   116. The ALJ also noted that Dr. Asher admitted the marked limitations assessed

17   could not be related back to the time period at issue. Tr. 30. A statement of

18   disability made outside the relevant time period may be disregarded. Turner v.

19   Comm’r of Soc. Sec. Admin., 613 F.3d 1217, 1224 (9th Cir. 2010). Dr. Asher

20   opined that Plaintiff has marked limitations in all of the “paragraph B” criteria, but

21   “my ratings on her impairments are relevant to middle of 2016 . . . that’s several


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 21
 1   years after the period in question.” Tr. 117. Thus, the ALJ reasonably gave little

 2   weight to the marked limitations because they do not relate to the relevant period.

 3         Plaintiff contends the ALJ misstated Dr. Asher’s testimony and that Dr. Asher

 4   actually opined that (1) another consultative exam would provide clarification; and

 5   (2) his assessment of Plaintiff’s functioning is based on the record. ECF No. 10 at

 6   14. The Court disagrees. With regard to a consultative exam, Dr. Asher testified,

 7   “[i]t would be very, very useful to have a . . . consultative psychological or

 8   psychiatric evaluation which would look at [Plaintiff’s] present mental health

 9   functioning diagnostically, and would try to go back to . . . what her diagnostic

10   picture was about five and a half years ago.” Tr. 114. When the ALJ asked how

11   that could be done, Dr. Asher conceded that it would be done “[w]ith difficulty.”

12   Furthermore, he indicated,

13         Now the difficulty, even if [Plaintiff] says that the different symptoms
           were - - existed five and a half years ago, it would be difficult, if not
14         impossible, to estimate how severe they were. That would be a real
           stretch. I usually, unless there’s some sort of objective information to
15         enable us to do this, I actually think that you can’t use somebody’s,
           even memory, for more than a year back. And this is five and a half
16         years.

17   Tr. 115. He further testified that, “stretching matters a bit,” it could be estimated

18   based on a 2016 assessment that Plaintiff might be at least as impaired several years

19   earlier, but “[t]hat’s a stretch.” Tr. 116. The ALJ asked if there was any way to

20   stretch that to 2012, the end of the period at issue, and Dr. Asher replied, “No.” Tr.

21   116. Indeed, “After-the-fact psychiatric diagnoses are notoriously unreliable.”


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 22
 1   Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984). Taken as a whole, the ALJ

 2   reasonably found that Dr. Asher’s opinion regarding Plaintiff’s functioning does not

 3   apply to the relevant period.

 4         3. Radhika Farwaha, M.D.

 5         In May 2016, Dr. Farwaha completed a medical report form and diagnosed

 6   lumbar disc disease and right L5-S1 herniation. Tr. 547-48. She opined Plaintiff

 7   must lie down during the day; is not able to sit or stand for long periods of time; and

 8   would miss four or more days of work per month due to back pain. Tr. 547-48. The

 9   ALJ gave little weight to Dr. Farwaha’s opinion. Tr. 31.

10         First, the ALJ observed that while Dr. Farwaha opined that the limitations

11   assessed have existed since June 2012, Dr. Farwaha did not begin treating Plaintiff

12   until June 2013. Tr. 31. A physician’s opinion may be rejected if the physician’s

13   examination occurred outside the relevant period and other contradictory medical

14   evidence exists. Tidwell v. Apfel, 161 F.3d 599, 602 (9th Cir. 1998). Plaintiff

15   argues that treatment records from the same facility demonstrating “continuity of

16   care” should have been considered but were not admitted by the ALJ, but as

17   discussed supra, those records were reasonably excluded from the record.

18   Furthermore, any such records would not negate the fact that Dr. Farwaha began

19   treating Plaintiff in June 2013. The ALJ reasonably found that Dr. Farwaha’s

20   assessment of Plaintiff’s condition during the relevant period is less persuasive

21   because she did not begin treatment until after the date last insured.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 23
 1           Second, the ALJ observed that while Dr. Farwaha supplied some explanation

 2   for the assessed limitations, the rationale consists of Plaintiff’s subjective complaints

 3   and does not include objective findings. Tr. 31. A medical opinion may be rejected

 4   if it is unsupported by medical findings. Bray, 554 F.3d at 1228; Batson v. Comm’r

 5   of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004); Thomas v. Barnhart, 278

 6   F.3d 947, 957 (9th Cir. 2002); Tonapetyan, 242 F.3d at 1149; Matney, 981 F.2d at

 7   1019. Dr. Farwaha noted Plaintiff’s complaints of throbbing pain in the lower back,

 8   numbness in bilateral legs, and weakness of the left leg, but left blank the section of

 9   the form asking for detail regarding the relevant clinical findings, test results, and

10   other medical signs. Tr. 547. Plaintiff argues that Dr. Farwaha’s treatment notes

11   were dismissed from the record as irrelevant, ECF No. 15 at 10, but this argument is

12   not persuasive, as discussed supra. The ALJ’s finding is legally sufficient.

13           Third, the ALJ found that the medical record from the relevant period does not

14   establish any physical limitations before the date last insured. Tr. 31. The

15   consistency of a medical opinion with the record as a whole is a relevant factor in

16   evaluating a medical opinion. Lingenfelter v. Astrue, 504 F.3d 1028, 1042 (9th Cir.

17   2007); Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). As discussed supra, the

18   ALJ’s finding regarding physical limitations during the relevant period is supported

19   by substantial evidence. Thus, this reason is also legally sufficient.

20   / / /

21   / / /


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 24
 1         4. David Bauman, Psy.D.

 2         In May 2016, Dr. Bauman completed a mental source statement form and

 3   assessed four severe or extreme limitations and 11 marked limitations. Tr. 541-43.

 4   He opined that Plaintiff would be off task over 30 percent of the time and would

 5   miss four or more days of work per month. Tr. 543. In March 2017, Dr. Bauman

 6   completed a second mental source statement form and assessed three severe

 7   limitations and eleven marked limitations. Tr. 554-56. He opined Plaintiff would be

 8   off task for 21-30 percent of the time and would miss four or more days of work per

 9   month. Tr. 556. The ALJ gave no weight to the statements completed by Dr.

10   Bauman. Tr. 31.

11         First, the ALJ observed that Dr. Bauman did not opine that the assessed

12   limitations existed before Plaintiff’s date last insured, more than three years before

13   his first assessment. Tr. 31. Evidence outside the “actual period at issue” is of

14   limited relevance. See Turner, 613 F.3d at 1224. Dr. Bauman’s May 2016 and

15   March 2017 opinions were written well after the end of the relevant period in

16   September 2012. There is no basis to conclude they apply to the relevant period and

17   the ALJ’s finding is supported by substantial evidence.

18         Second, the ALJ found that Dr. Bauman did not provide any explanation or

19   support for the limitations assessed. Tr. 31. An ALJ may reject an opinion that is

20   conclusory, brief, and unsupported by clinical findings. Tonapetyan, 42 F.3d at

21   1149; Matney, 981 F.2d at 1019. Indeed, Dr. Bauman checked boxes or spaces


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 25
 1   indicating his opinion and offered no narrative explanation for any of his

 2   conclusions. Tr. 555-57. An ALJ may permissibly reject check-box reports that do

 3   not contain any explanation of the bases for their conclusions. Crane, 76 F.3d at

 4   253. However, if treatment notes are consistent with the opinion, a check-box form

 5   may not automatically be rejected. See Garrison v. Colvin, 759 F.3d 995, 1014 n.17

 6   (9th Cir. 2014). However, there are no supporting treatment notes from Dr. Bauman

 7   in the record. The ALJ reasonably rejected Dr. Bauman’s opinion on this basis.

 8         Third, the ALJ found that the limitations assessed are inconsistent with the

 9   evidence from the relevant period. Tr. 31. The consistency of a medical opinion

10   with the record as a whole is a relevant factor in evaluating a medical opinion.

11   Lingenfelter, 504 F.3d at 1042; Orn, 495 F.3d at 631. As discussed supra, the ALJ’s

12   findings regarding physical limitations are supported by substantial evidence. Thus,

13   this reason is also legally sufficient.

14         5. Kristi Trickett, D.O.

15         Dr. Trickett completed a medical report form in March 2017 noting diagnoses

16   of intervertebral disc disorder and L5-S1 disc herniation/radiculopathy. Tr. 560.

17   She opined that Plaintiff needs to lie down during the day due to pain and numbness

18   and would miss four or more days of work per month due to anxiety and pain. Tr.

19   560-61. The ALJ gave no weight to Dr. Trickett’s opinion. Tr. 30.

20         First, the ALJ observed that Dr. Trickett opined that Plaintiff’s limitations

21   have existed since November 2012, which is after Plaintiff’s date last insured of


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 26
 1   September 30, 2012. Tr. 30. A statement of disability made outside the relevant

 2   time period may be disregarded. Turner, 613 F.3d at 1224. Although Plaintiff

 3   essentially urges extrapolation of these retroactive findings to the period before the

 4   date last insured, ECF No. 10 at 18-19, there is no basis to conclude the severity of

 5   the limitations assessed apply to the relevant period. The ALJ’s finding is

 6   reasonable and supported by substantial evidence.

 7         Second, the ALJ found Dr. Trickett’s opinion is inconsistent with the medical

 8   record from the relevant time period. Tr. 30. The consistency of a medical opinion

 9   with the record as a whole is a relevant factor in evaluating a medical opinion.

10   Lingenfelter, 504 F.3d at 1042; Orn, 495 F.3d at 631. The ALJ noted that the

11   medical record does not show Plaintiff had limitations due to a lumbar spine

12   impairment or any other significant ongoing physical limitation before her date last

13   insured, discussed supra. Tr. 30. As discussed supra, this is a legally sufficient

14   reason supported by substantial evidence.

15         Third, the ALJ found Dr. Trickett’s opinion is undermined by the absence of

16   supporting objective evidence or explanation of the limitations assessed, other than

17   Plaintiff’s symptoms. Tr. 30. The amount of relevant evidence supporting an

18   opinion is a relevant factor in evaluating a medical opinion. Lingenfelter, 504 F.3d

19   at 1042; Orn, 495 F.3d at 631. Plaintiff contends that the opinion is based on Dr.

20   Trickett’s diagnosis and a citation to a positive straight leg raise. ECF No. 10 at 19;

21   Tr. 560. However, it is reasonable to conclude that one positive straight leg raise


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 27
 1   finding does not support an assessment of severe and disabling limitations. The

 2   ALJ’s interpretation of the record is supported by substantial evidence.

 3   D.     Symptom Claims

 4         Plaintiff contends the ALJ improperly rejected her symptom claims. ECF

 5   No. 10 at 19-21. An ALJ engages in a two-step analysis to determine whether a

 6   claimant’s testimony regarding subjective pain or symptoms is credible. “First, the

 7   ALJ must determine whether there is objective medical evidence of an underlying

 8   impairment which could reasonably be expected to produce the pain or other

 9   symptoms alleged.” Molina, 674 F.3d at 1112 (internal quotation marks omitted).

10   “The claimant is not required to show that her impairment could reasonably be

11   expected to cause the severity of the symptom she has alleged; she need only show

12   that it could reasonably have caused some degree of the symptom.” Vasquez v.

13   Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotation marks omitted).

14         Second, “[i]f the claimant meets the first test and there is no evidence of

15   malingering, the ALJ can only reject the claimant’s testimony about the severity of

16   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

17   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

18   citations and quotations omitted). “General findings are insufficient; rather, the

19   ALJ must identify what testimony is not credible and what evidence undermines

20   the claimant’s complaints.” Id. (quoting Lester, 81 F.3d at 834); see also Thomas,

21   278 F.3d at 958 (“[T]he ALJ must make a credibility determination with findings


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 28
 1   sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily

 2   discredit claimant’s testimony.”). “The clear and convincing [evidence] standard

 3   is the most demanding required in Social Security cases.” Garrison v. Colvin, 759

 4   F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278

 5   F.3d 920, 924 (9th Cir. 2002)).

 6         In assessing a claimant’s symptom complaints, the ALJ may consider, inter

 7   alia, (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the

 8   claimant’s testimony or between his testimony and his conduct; (3) the claimant’s

 9   daily living activities; (4) the claimant’s work record; and (5) testimony from

10   physicians or third parties concerning the nature, severity, and effect of the

11   claimant’s condition. Thomas, 278 F.3d at 958-59.

12         First, the ALJ found the medical evidence is inconsistent with Plaintiff’s

13   allegations of disabling panic and anxiety. Tr. 29. An ALJ may not discredit a

14   claimant’s pain testimony and deny benefits solely because the degree of pain

15   alleged is not supported by objective medical evidence. Rollins v. Massanari, 261

16   F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir.

17   1991); Fair, 885 F.2d at 601. However, the medical evidence is a relevant factor

18   in determining the severity of a claimant’s pain and its disabling effects. Rollins,

19   261 F.3d at 857. Minimal objective evidence is a factor which may be relied upon

20   in discrediting a claimant’s testimony, although it may not be the only factor. See

21   Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 29
 1            The ALJ observed that at a mental health intake assessment in December

 2   2011, Plaintiff reported depression and anxiety, panic attacks, problems being in

 3   public, nightmares, waking up scared, low energy, and panic attacks with crowds.

 4   Tr. 29 (citing Tr. 368-71). However, the ALJ noted the intake assessment contains

 5   no objective measures supporting the level of limitation alleged in the disability

 6   proceeding. Tr. 29. The ALJ noted that Plaintiff was cooperative, pleasant, and in

 7   no acute distress during office visits in July and September 2012. Tr. 29, 382, 390.

 8   The ALJ also observed that Plaintiff made numerous trips to the emergency room

 9   during the relevant period for various physical ailments, but no mental health

10   complaints were documented.5 Tr. 29 (citing Tr. 405-526). Similarly, Plaintiff’s

11   primary care providers noted few mental health complaints and no objective

12   findings consistent with the level of limitation alleged. Tr. 30, 379-404.

13            Plaintiff contends the ALJ’s finding is “at odds with every single treating

14   provider, and with her own ME’s assessment of the evidence.” ECF No. 10 at 19.

15   As discussed supra, the ALJ’s evaluation of the opinion evidence was legally

16   sufficient and supported by substantial evidence. Plaintiff further argues that

17   emergency room records say little about Plaintiff’s mental health because mental

18

19   5
         Plaintiff presented at the emergency room at least 13 times between the alleged

20   onset date of October 31, 2011, and the date last insured of September 30, 2012.

21   Tr. 405-526.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 30
 1   health is beyond the specialty of emergency room providers. ECF No. 10 at 20.

 2   This argument is not persuasive as it is speculative and without basis in the record.

 3         Second, the ALJ found Plaintiff’s brief treatment history is inconsistent with

 4   the severe symptoms and functional limitations alleged. Tr. 29. Medical treatment

 5   received to relieve pain or other symptoms is a relevant factor in evaluating pain

 6   testimony. 20 C.F.R. § 404.1529(c)(3)(iv)-(v). The ALJ is permitted to consider

 7   the claimant’s lack of treatment in making a credibility determination. Burch, 400

 8   F.3d at 681. However, in some cases, it may be inappropriate to consider a

 9   claimant’s lack of mental health treatment as evidence of a lack of credibility. See

10   Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996). Where the evidence

11   suggests lack of mental health treatment is part of a claimant’s mental health

12   condition, it may be inappropriate to consider a claimant’s lack of mental health

13   treatment as evidence of a lack of credibility. Id. Notwithstanding, when there is

14   no evidence suggesting a failure to seek treatment is attributable to a mental

15   impairment rather than personal preference, it is reasonable for the ALJ to

16   conclude that the level or frequency of treatment is inconsistent with the level of

17   complaints. Molina, 674 F.3d at 1113-14.

18         At her first therapy session in December 2011, it was noted that Plaintiff “is

19   denying depressed moods today, which is in contrast to information given at

20   intake.” Tr. 29, 375. She said she “doesn’t like being in public” and her goal was

21   “to go places and not freak out,” but the session focused on behavior problems


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 31
 1   with her children rather than her allegedly disabling limitations. Tr. 29, 375. The

 2   ALJ noted Plaintiff was discharged after the first session for failure to attend

 3   appointments. Tr. 29 (citing Tr. 374). The ALJ found that this brief treatment

 4   history and Plaintiff’s failure to engage in mental health treatment after discharge

 5   is inconsistent with the level of limitation alleged. Tr. 29.

 6         Plaintiff suggests her lack of mental health treatment is due to agoraphobia,

 7   ECF No. 10 at 20-21, but no provider in the record indicated or implied any such

 8   explanation for her failure to pursue mental health treatment. Furthermore, as the

 9   ALJ noted, Plaintiff was able to avail herself of emergency room services

10   throughout the relevant period for various physical complaints. Tr. 29. The ALJ’s

11   reasoning is clear and convincing and supported by substantial evidence.

12         Third, the ALJ found Plaintiff’s activities and abilities exceed her alleged

13   limitations during the relevant period. Tr. 30. It is reasonable for an ALJ to

14   consider a claimant’s activities which undermine claims of totally disabling pain in

15   assessing a claimant’s symptom complaints. See Rollins, 261 F.3d at 857. Even if

16   a claimant’s daily activities do not demonstrate a claimant can work, they may

17   undermine the claimant’s complaints if they suggest the severity of the claimant’s

18   limitations were exaggerated. See Valentine v. Comm’r of Soc. Sec. Admin., 574

19   F.3d 685, 693 (9th Cir. 2009). The ALJ noted Plaintiff was able to shop in stores

20   at off times, attend her son’s football games by watching from her van at the

21   sideline, interacted with her son’s football coach, and had a relationship with her


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 32
 1   boyfriend since before the alleged onset date. Tr. 30. According to the ALJ, this

 2   indicates that while Plaintiff has some social limitations, they were not so severe

 3   that they precluded all work. Tr. 30.

 4         However, the instances of social contact cited by the ALJ are not persuasive

 5   examples of interactions exceeding Plaintiff’s allegations of difficulty interacting

 6   with others. Tr. 29. The limitations she mentioned, such as going to stores at off

 7   hours and sitting in her van to watch football games, seem like reasonable

 8   accommodations for her alleged limitations. Similarly, it would not be reasonable

 9   to expect that Plaintiff would have had zero contact with other people. The

10   evidence cited by the ALJ is not substantial or convincing. Nevertheless, this error

11   is harmless where, as discussed supra, the ALJ lists additional reasons, supported

12   by substantial evidence, for discrediting Plaintiff’s symptom complaints. See

13   Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008);

14   Molina, 674 F.3d at 1115; Batson, 359 F.3d at 1197.

15                                     CONCLUSION

16         Having reviewed the record and the ALJ’s findings, this Court concludes the

17   ALJ’s decision is supported by substantial evidence and free of harmful legal error.

18         Accordingly,

19         1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED.

20         2. Defendant’s Motion for Summary Judgment, ECF No. 14, is GRANTED.

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 33
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

 2   and provide copies to counsel. Judgment shall be entered for Defendant and the file

 3   shall be CLOSED.

 4         DATED March 19, 2020.

 5
                                              s/ Rosanna Malouf Peterson
 6                                         ROSANNA MALOUF PETERSON
                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 34
